DETAILED ACTION
This office action is in response to Application No. 17/382,674, filed on 22 July 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 recite formally verifying, using a formal verification tool, that a property is true for a hardware design under a constraint that an instantiation of the hardware design transitions to a quiescent state at a symbolic time.  The claims do not recite any particular way of performing the claimed verification, and so encompass any and all ways of doing so.  However, Applicant’s disclosure does not provide adequate written description support for the full scope of the claims.  Instead, the disclosure describes a specific method of performing the formal verification that requires: linking, to the hardware design, assertions describing the property being verified, and linking, to the hardware design, quiescent logic configured to implement the constraint, wherein the quiescent logic comprises trigger logic configured to detect a quiescent trigger that occurs at symbolic time, and transition logic that causes the instantiation of the hardware design to transition to a quiescent state in response to detecting the quiescent trigger (¶64, 69; Fig. 5).  The disclosure does not support any formal verification method that does not include these features, and persons having ordinary skill in the art, reading the disclosure, would not understand Applicant to have invented, or otherwise be in possession of, a formal verification method that lacks these features.  Thus, Applicant is not entitled to claims for formal verification that lack the above features.  LizardTech Inc. v. Earth Resource Mapping Inc., 76 U.S.P.Q.2d 1724, 1732.
Claims 2-18 and 20 are rejected for incorporating the above issues by claim dependency.  None of the dependent claims recite the specific way of performing formal verification required by the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
29 September 2022




/ARIC LIN/            Examiner, Art Unit 2851